Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 3/13/2014. Claims 1 – 18 are pending in this application.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  Figures 2A, 2B and 3 are objected as no differentiating section portions. No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Sectional views: The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the See 37 CFR (h)(3).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 – 9 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent to Gustafson (8,905,141).
	Regarding claim 1, Gustafson discloses a sub plate mounted valve (7A) having an open position and a closed position, said sub plate mounted valve comprising: at least one pilot pressure intake port (170), a plurality of functional fluid ports, a spool (115) movable between the open position and the closed position, and at least one spring (105) biasing the spool (115) to either the open position or the closed position and a flow regulation assembly – examiner is interpreting the fitting for the port 170 to meet this limitation - at the pilot pressure intake port (170) having a chamber with a larger inlet channel (at the top as shown in figure 7A) at the intake position and transitioning to a smaller channel (closer to the piston 109) at 10the outlet position such that fluid flow at the intake port is reduced thereby slowing the transition between the open position and the closed position and the transition between the closed position and the open position (examiner maintains the change in flow area would necessarily meet this limitation).
	Regarding claim 6, Gustafson discloses at least one (140) of said plurality of functional fluid ports is located circumferentially about said valve.
 	Regarding claims 7 and 8, Gustafson discloses the at least one spring comprises two springs (105, 106).  The two springs (105, 106) are positioned one inside the other and the springs have opposite windings from each other a shown in figure 7A. 15  
	Regarding claim 9, Gustafson discloses a sub plate mounted valve having an open position and a closed position, said sub plate mounted valve comprising at least one pilot pressure intake port (170) at 
	Regarding claim 14, Gustafson discloses at least one (140) of said plurality of functional fluid ports is located circumferentially about said valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Gustafson (8,905,141).
	Regarding claim 5 and 13, Gustafson does not disclose a plug block restricting movement of the flow regulation assembly within the intake port.
	However, it is well known in the art to have threaded connectors to fluid lines. Therefore a person having ordinary skill in the art would adapt the well-known threaded connectors to couple the pilot line to the valve as a means of combining prior art elements according to known methods to yield predictable results thereby meeting the claimed limitation “plug block restricting movement of the flow regulation assembly within the intake port.”


Allowable Subject Matter
Claims 15 – 18 are allowed.
Claims 2 – 4, 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2, 10 and 15 prior art does not make obvious the claim limitation “a flow regulation assembly at the pilot pressure intake port … said regulation assembly comprising a poppet spring-biased towards the spool”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA/CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753